Exhibit 10.1
 

NON-QUALIFIED STOCK OPTION AGREEMENT
(AUTOZONE OPTIONEE)

 

            This NON-QUALIFIED STOCK OPTION AGREEMENT (this "Agreement"), dated
as of-------, is made by and between AutoZone, Inc., a Nevada corporation (the
"Company"), and the person identified as the "Optionee" on Schedule I, an
employee of the Company ("Optionee") (together, the "Parties").
 

RECITALS

            A.        The Company wishes to carry out the AutoZone, Inc. Second
Amended and Restated 1996 Stock Option Plan (the "Plan") (the terms of which are
hereby incorporated by reference and made a part of this Agreement).

            B.        The Compensation Committee of the Company's Board of
Directors has determined that it would be to the advantage and best interest of
the Company and its stockholders to grant the Non-Qualified Option provided for
herein to Optionee and has advised the Company thereof and instructed the
undersigned officers to issue said Option.

            In order to implement the following and in consideration of the
mutual covenants contained herein and for other good and valuable consideration,
the receipt of which is hereby acknowledged, the Parties do hereby agree as
follows:

ARTICLE I

DEFINITIONS

            Whenever the following terms are used in this Agreement they shall
have the meaning specified below unless the context clearly indicates to the
contrary.  Whenever the context so indicates, the masculine pronoun shall
include the feminine and neuter, and the singular the plural.

Section 1.01 - Affiliate

            "Affiliate" shall mean any Subsidiary and any limited partnership of
which the Company or any Subsidiary is the general partner.

Section 1.02 - Cause

            "Cause" shall mean the willful engagement by the Optionee in conduct
which is demonstrably or materially injurious to the Employer, monetarily or
otherwise.  For this purpose, no act or failure to act by the Optionee shall be
considered "willful" unless done, or omitted to be done, by the Optionee not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Employer.

Section 1.03 - Committee

            "Committee" shall mean the Compensation Committee of the Company's
Board of Directors which has been appointed to administer the Plan.

Section 1.04 - Common Stock

            "Common Stock" shall mean shares of the Company's common stock, $.01
par value per share.

Section 1.05 - Corporate Transaction

            "Corporate Transaction" shall mean any of the following
stockholder-approved transactions to which the Company is a party:

>                         (a)        a merger or consolidation in which the
> Company is not the surviving entity, except for a transaction the principal
> purpose of which is to change the State in which the Company is incorporated,
> from a holding company or effect a similar reorganization as to form whereupon
> this Plan and all Awards are assumed by the successor entity:
> 
> 
>                         (b)        the sale, transfer, exchange or other
> disposition of all or substantially all of the assets of the Company, in
> complete liquidation or dissolution of the Company in a transaction not
> covered by the exceptions to clause (a), above; or
> 
> 
>                         (c)        any reverse merger in which the Company is
> the surviving entity but in which securities possessing more than fifty
> percent (50%) of the total combined voting power of the Company's outstanding
> securities are transferred or issued to a person or persons different from
> those who held such securities immediately prior to such merger.

Section 1.06 - Duly Endorsed
 
           "Duly Endorsed" shall mean duly endorsed by the person or persons in
whose name a stock certificate is registered in blank or accompanied by a duly
executed stock assignment separate from certificate with the signature(s)
thereon guaranteed by a commercial bank or trust company or a member of a
national securities exchange or a member of the National Association of
Securities Dealers.


Section 1.07 - Employer

          "Employer" shall mean the Company, or any Affiliate, whichever at the
time employs the Optionee.

 
Section 1.08 - Option
 
           "Option" shall mean the non-qualified option or options to purchase
Common Stock granted under this Agreement.
 
Section 1.09 - Option Stock
 
       "Option Stock" shall mean all shares of Common Stock acquired by Optionee
pursuant to the exercise of this Option or any portion hereof.
 
Section 1.10 - Permanent Disability
 
           Optionee shall be deemed to have a "Permanent Disability" hereunder
when the majority of the Board of Directors of the Employer shall, in good
faith, so determine.
 
Section 1.11 - Public Offering
 
           "Public Offering" shall mean the sale of any shares of Common Stock,
or any securities convertible into or exercisable or exchangeable for shares of
Common Stock, to the public pursuant to an effective underwritten registration
statement filed under the Securities Act of 1933, as amended.
 
Section 1.12 - Secretary
 
           "Secretary" shall mean the Secretary of the Company.
 
Section 1.13 - Subsidiary
 
           "Subsidiary" shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
 
Section 1.14 - Termination of Employment
 
            "Termination of Employment" shall mean the time when the
employee-employer relationship between the Optionee and the Employer is
terminated for any reason, including, but not by way of limitation, a
termination for Permanent Disability or by resignation, discharge with or
without Cause, death or retirement, but excluding any termination where there is
a simultaneous reemployment by the Employer.  The Committee, in its absolute
discretion, shall determine the effect of all other matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a Termination of Employment resulted from a discharge
with or without Cause, and all questions of whether particular leaves of absence
constitute Termination of Employment.
ARTICLE II

GRANT OF OPTION

Section 2.01 - Grant of Option

            For good and valuable consideration, on the date hereof the Company
irrevocably grants to the Optionee the option or options to purchase the number
of shares of its $.01 par value Common Stock set forth on Schedule I attached
hereto upon the terms and conditions set forth in this Agreement.

Section 2.02 - Purchase Price

            The purchase price of the shares of Common Stock covered by the
Option shall be the applicable amount per share without commission or other
charge as set forth for the Option in Schedule I attached hereto.

Section 2.03 - Adjustments in Option

            In the event that the outstanding shares of Common Stock subject to
the Option are changed into or exchanged for a different number or kind of
shares or other securities of the Company, or of another corporation, by reason
of merger, consolidation, recapitalization, reclassification, stock split, stock
dividend or combination of shares, the Committee shall make an appropriate and
equitable adjustment in the number and kind of shares as to which the Option, or
portions thereof then unexercised, shall be exercisable, to the end that after
such event the Optionee's proportionate interest shall be maintained as before
the occurrence of such event.  Such adjustment in the Option shall be made
without change in the aggregate price applicable to the unexercised portion of
the Option (except for any change in the aggregate price resulting from
rounding-off of share quantities or prices) and with any necessary corresponding
adjustment in the option price per share.  Any such adjustment made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons.

ARTICLE III

PERIOD OF EXERCISABILITY

Section 3.01 - Commencement of Exercisability

            The Option shall become exercisable as of the applicable Exercise
Dates set forth on Schedule I hereto. Notwithstanding the Exercise Dates set
forth on Schedule I, the Option shall become immediately exercisable on the date
of Optionee's death.

Section 3.02 - Duration of Exercisability

            The Option, once it becomes exercisable pursuant to Section 3.01,
shall remain exercisable until it becomes unexercisable under Section 3.03.

Section 3.03 - Expiration of Option

 
           The Option may not be exercised to any extent by anyone after the
first to occur of the following events:
>                         (a)        The expiration of ten (10) years and one
> (1) day from the date hereof; or
>  
>                        (b)        The time of the Optionee's Termination of
> Employment unless such Termination of Employment results from Optionee's
> death, Permanent Disability, voluntary termination, involuntary termination
> without Cause or retirement from the Company at the Optionee's normal
> retirement age as set forth in the AutoZone, Inc. Associate's Pension Plan, as
> it may be amended from time to time; or

>                         (c)        The expiration of thirty (30) days from the
> date of the Optionee's Termination of Employment by reason of Optionee's
> Permanent Disability, voluntary termination or involuntary termination without
> Cause, unless the Optionee dies within said thirty-day period; or

>                         (d)        The expiration of one (1) year from the
> date of the Optionee's death; or

>                         (e)        The effective date of either the merger or
> consolidation of the Company with or into another corporation (except a
> wholly-owned subsidiary of the Company), or the acquisition by another
> corporation or person of all or substantially all of the Company's assets or
> 80% or more of the Company's then outstanding voting stock, or the liquidation
> or dissolution of the Company, unless the Committee waives this provision in
> connection with such transaction.  At least ten (10) days prior the effective
> date of such merger, consolidation, exchange, acquisition, liquidation or
> dissolution, the Committee shall give the Optionee notice of such event if the
> Option has then neither been fully exercised nor become unexercisable under
> this Section 3.03.

Section 3.04 - Reduction In or Expiration of Option In Event of Demotion
 
           In the event that the Optionee is assigned to a position in the
Company or an Affiliate, which, as determined by the Committee in good faith,
pays a lower salary or involves less responsibility than the Optionee's position
with the Company on the date of grant, the Committee may, in its sole
discretion, reduce the number of shares of Common Stock subject to this Option
or terminate the entire Option in accordance with Section 3.03 as if the
Optionee's employment were terminated for Cause.
ARTICLE IV

EXERCISE OF OPTIONS

Section 4.01 - Person Eligible to Exercise

            During the lifetime of the Optionee, only the Optionee may exercise
the Option or any portion thereof.  After the death of the Optionee, any
exercisable portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.03, be exercised by his personal representative or
by any person empowered to do so under the Optionee's will or under the then
applicable laws of descent and distribution.

Section 4.02 - Manner of Exercise

            The Option, or any exercisable portion thereof, may be exercised
solely by delivery to the Secretary or his designee of all of the following
prior to the time when the Option or such portion becomes unexercisable under
Section 3.03:

>                         (a)        Notice in writing signed by the Optionee or
> the other person then entitled to exercise the Option or portion thereof,
> stating that the Option or portion thereof is thereby exercised, such notice
> complying with all applicable rules established by the Committee; and
> 
>                         (b)          (i)    Full payment (in cash or by check)
> for the shares with respect to which such Option or portion is exercised; or
> 
>                                       (ii)        Delivery of a notice that
> the Optionee has placed a market sell order with a broker approved by the
> Company with respect to shares of Common Stock then issuable upon exercise of
> the Option, and that the broker has been directed to pay a sufficient portion
> of the net proceeds of the sale to the Company in satisfaction of the option
> exercise price; or
> 
>                                       (iii)        A combination of the
> consideration provided in the foregoing subparagraphs (i) and (ii); and
> 
>                         (c)        Full payment in cash to the Company of all
> amounts which, under federal, state or local law, it is required to withhold
> upon exercise of the Option; and
> 
>                         (d)        In the event the Option or portion thereof
> shall be exercised pursuant to Section 4.01 by any person or persons other
> than the Optionee, appropriate proof of the right of such person or persons to
> exercise the Option.

Section 4.03 - Conditions to Issuance of Stock Certificates
 
           The shares of Option Stock may be either previously authorized but
unissued shares or issued shares which have then been reacquired by the
Company.  Such shares shall be fully paid and nonassessable.  The Company shall
not be required to issue or deliver any certificate or certificates for shares
of Option Stock prior to fulfillment of all of the following conditions:
>                         (a)        The admission of such shares to listing on
> all stock exchanges on which such class of stock is then listed; and
> 
>                         (b)        The completion of any registration or other
> qualification of such shares under any state or federal law or under rulings
> or regulations of the Securities and Exchange Commission or of any other
> governmental regulatory body, which the Committee shall, in its absolute
> discretion, determine to be necessary or advisable; and
> 
>                         (c)        The receipt of any approval or other
> clearance from any state or federal governmental agency which the Committee
> shall, in its absolute discretion, determine to be necessary or advisable; and
> 
>                         (d)        Full payment as stated under Section
> 4.02(b) for the Option exercised; and
> 
>                         (e)        The payment to the Employer of all amounts
> which, under federal, state or local law, it is required to withhold upon
> exercise of the Option; and
> 
>                         (f)        The lapse of such reasonable period of time
> following the exercise of the Option as the Committee may from time to time
> establish for reasons of administrative convenience.

Section 4.04 - Rights as Stockholder
 
           The holder of the Option shall not be, nor have any of the rights or
privileges of, a stockholder of the Company in respect of any shares purchasable
upon the exercise of any part of the Option unless and until certificates
representing such shares shall have been issued by the Company to such holder.
 
Section 4.05 - Number of Shares Exercised
 
           Optionee shall not exercise the Option to purchase fewer than one
hundred (100) shares of Option Stock at a time, unless the vested portion is
less than 100 shares, in which event the Optionee shall exercise the right to
purchase all vested Options at the time of exercise.
ARTICLE V

TRANSFER AND OTHER RESTRICTIONS

Section 5.01 - Rule 144

            If the Company shall have filed a registration statement pursuant to
the requirements of Section 12 of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), or engaged in a Public Offering, the Company will
file the reports required to be filed by it under the Act and the Exchange Act
and the rules and regulations adopted by the Securities and Exchange Commission
("SEC") thereunder, to the extent required from time to time to enable the
Optionee to sell shares of Option Stock without registration under the Act
within the limitations of the exemptions provided by (i) Rule 144 under the Act,
as such Rule may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Notwithstanding anything contained in
this Section 5.01, the Company may deregister under Section 12 of the Exchange
Act if it is then permitted to do so pursuant to the Exchange Act and the rules
and regulations thereunder.

Section 5.02 - Rule 144 Sales

            If any of the Option Stock is to be disposed of in accordance with
Rule 144 under the Act or otherwise, the Optionee shall promptly notify the
Company of such intended disposition and shall deliver to the Company at or
prior to the time of such disposition such documentation as the Company may
reasonably request in connection with such sale and, in the case of a
disposition pursuant to Rule 144, shall deliver to the Company an executed copy
of any notice on Form 144 required to be filed with the SEC.

Section 5.03 - Resales Prohibited During Public Offerings

            Optionee agrees that if any shares of the capital stock of the
Company are offered to the public pursuant to an effective registration
statement under the Act, that upon the written request of the Company, Optionee
will not effect any public sale or distribution of any of the Option Stock not
covered by such registration statement within a period beginning seven days
prior to and ending 120 days after the effective date of such registration
statement.

ARTICLE VI

OTHER PROVISIONS

Section 6.01 - Administration

            The Committee shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules.  All actions taken and all interpretations and determinations
made by the Committee in good faith shall be final and binding upon the
Optionee, the Company and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

Section 6.02 - Option Not Transferable

            Neither the Option nor any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of the Optionee or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy) and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 6.02
shall not prevent transfers by will or by the applicable laws of descent and
distribution.

Section 6.03 - Shares to Be Reserved

            The Company shall at all times during the term of the Option reserve
and keep available such number of shares of Common Stock as will be sufficient
to satisfy the requirements of this Agreement.

Section 6.04 - Notices

            Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary and any
notice to be given to the Optionee shall be addressed to him at the address
given on Schedule I hereof.  By a notice given pursuant to this Section 6.04,
either party may hereafter designate a different address for notices to be given
to him.  Any notice which is required to be given to the Optionee shall, if the
Optionee is then deceased, be given to the Optionee's personal representative if
such representative has previously informed the Company of his status and
address by written notice under this Section 6.04.  Any notice shall have been
deemed duly given when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

Section 6.05 - Titles

            Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

Section 6.06 - Binding Effect

            The provisions of this Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective heirs, legal
representatives, successors and assigns.  In the case of a transferee permitted
under Section 6.02 hereof, such transferee shall be deemed the Optionee
hereunder for purposes of obtaining the benefits or enforcing the rights of
Optionee hereunder; provided, however, that no transferee shall derive any
rights under this Agreement unless and until such transferee has delivered to
the Company a valid undertaking and becomes bound by the terms of this
Agreement.

Section 6.07 - Amendment

            Except as otherwise stated in this Agreement, this Agreement may be
amended only be a written instrument signed by the Parties which specifically
states that it is amending this Agreement.

Section 6.08 - Applicable Law

            The laws of the State of Nevada shall govern the interpretation,
validity and performance of the terms of this Agreement, regardless of the law
that might be applied under principles of conflicts of law.

Section 6.09 -Adjustment of Options

>                         (a)        Subject to Section 6.09(c), in the event
> that the Committee determines that any dividend or other distribution (whether
> in the form of cash, Common Stock, other securities, or other property),
> recapitalization, reclassification, stock split, reverse stock split,
> reorganization, merger, consolidation, split-up, spin-off, combination,
> repurchase, liquidation, dissolution, or sale, transfer, exchange or the
> disposition of all or substantially all of the assets of the Company
> (including, but not limited to, a Corporate Transaction), or exchange of
> Common Stock or other securities of the Company, issuance of warrants or other
> rights to purchase Common Stock or other securities of the Company, or other
> similar corporate transaction or event, in the Committee's sole discretion,
> affects the Common Stock such that an adjustment is determined by the
> Committee to be appropriate in order to prevent dilution or enlargement of the
> benefits intended to be made available under the Plan or with respect to an
> Option, then the Committee shall, in such manner as it may deem equitable,
> adjust any or all of the number and kind of shares of Common Stock subject to
> this Option, or the grant or exercise price with respect to this Option.
>  
>                        (b)        Subject to Section 6.09(c), in the event of
> any Corporate Transaction or other transaction or event described in Section
> 6.09(a) or any unusual or nonrecurring transactions or events affecting the
> Company, any affiliate of the Company, or the financial statements of the
> Company or any affiliate, or of changes in applicable laws, regulations, or
> accounting principles, the Committee in its discretion may take any one or
> more of the following actions whenever the Committee determines that such
> action is appropriate in order to prevent dilution or enlargement of the
> benefits or potential benefits intended to be made available with respect to
> the Option, to facilitate such transactions or events, or to give effect to
> such changes in laws, regulations or principles:

> >                         (i)        In its sole and absolute discretion, and
> > on such terms and conditions as it deems appropriate, the Committee may
> > provide by action taken prior to the occurrence of such transaction or event
> > and either automatically or upon the Optionee's request, for either the
> > purchase of any Option for an amount of cash equal to the amount that could
> > have been attained upon the exercise of such Option or realization of the
> > Optionee's rights had such Option been currently exercisable or payable or
> > fully vested or the replacement of such Option with other rights or property
> > selected by the Committee in its sole discretion;
> >  
> >                        (ii)        In its sole and absolute discretion, the
> > Committee may provide by action taken prior to the occurrence of such
> > transaction or event that the Option cannot be exercised after such event;
> >                         (iii)        In its sole and absolute discretion,
> > and on such terms and conditions as it deems appropriate, the Committee may
> > provide, by action taken prior to the occurrence of such transaction or
> > event, that for a specified period of time prior to such transaction or
> > event, Option shall be exercisable as to all shares covered thereby,
> > notwithstanding anything to the contrary in Section 3.01;
> >                         (iv)        In its sole and absolute discretion, and
> > on such terms and conditions as it deems appropriate, the Committee may
> > provide, by action taken prior to the occurrence of such transaction or
> > event, that upon such event, such Option be assumed by the successor or
> > survivor corporation, or a parent or subsidiary thereof, or shall be
> > substituted for by similar options, rights or awards covering the stock of
> > the successor or survivor corporation, or a parent or subsidiary thereof,
> > with appropriate adjustments in the number and kind of shares and prices; or
> > 
> > 
> >                         (v)        In its sole and absolute discretion, and
> > on such terms and conditions as it deems appropriate, the Committee may make
> > adjustments in the number and type of shares of Common Stock subject to the
> > Option.
> 
>                         c)        No adjustment or action described in this
> Section 6.09 or in any other provision of this Agreement shall be authorized
> to the extent that such adjustment or action would cause the Option to fail to
> so qualify under Section 162(m), as the case may be, or any successor
> provisions thereto.  Furthermore, no such adjustment or action shall be
> authorized to the extent such adjustment or action would result in short-swing
> profits liability under Section 16 of the Exchange Act or violate the
> exemptive conditions of Rule 16b-3.
>  
>                        (d)        The number of shares of Common Stock subject
> to any Option or the vesting thereof shall always be rounded to the nearest
> whole number.

Section 6.10 - Optionee's Employment by Employer
 
           Nothing contained in this Agreement or in any other agreement entered
into by the Company and the Optionee contemporaneously with the execution of
this Agreement (i) obligates the Employer to employ Optionee in any capacity
whatsoever, or (ii) prohibits or restricts the Employer from terminating the
employment of the Optionee at any time or for any reason whatsoever, with or
without cause, and the Optionee hereby acknowledges and agrees that neither the
Company nor any other person has made any representations or promises whatsoever
to the Optionee concerning the Optionee's employment or continued employment by
the Employer.


            IN WITNESS WHEREOF, this Agreement has been executed and delivered
by the parties hereto by their signatures on the following Schedule I.